Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/767,018 filed on 5/26/2020.
Claims 10-13 have been examined and are pending in this application. As per the Preliminary Amendment filed on 5/26/2020, claims 1-9 were canceled; claims 10-13 have been added. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/26/2020, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 10-13 are objected to because of the following informalities:
Regarding claim 10, claim 10 introduces “a cyphertext cti” in line 3, “a user secret key ski” in line 6, and further in lines 11-12 introduces another “a ciphertext” and “a user secret key”. It is unclear whether a second “ciphertext” element and a second “user secret key” element are being introduced, or if it refers back to the previously introduced “a ciphertext cti” and “a user secret key ski”. Appropriate corrections are required.
Regarding claims 11-13,  claims 11-13 recite the limitations “a cyphertext and a user secret key” and are objected under the same rational as the claim 10.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an encryption device to generate”, “a decryption key generation device to generate”, and “a privacy-preserving analysis device to decrypt”  in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Fig. 17 para [0065], fig. 18 para [0066], and fig. 19 para [0067]
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre­ AIA  35 U.S.C. 112, sixth paragraph limitation: Fig.1 Ref 17, detailed description Para [30]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claims 10-13; Claims 10-13 recite the limitation so as to generate decryption data Di, and to subtract the sum z included in the decryption key dk from a sum of the decryption data Di for each integer i, thereby calculating a sum of inner product of the information xi and the information yi for each integer i.”.  The Examiner notes that the limitation, so as to generate decryption data Di, and to subtract the sum z included in the decryption key dk from a sum of the decryption data Di for each integer i, thereby calculating a sum of inner product of the information xi and the information yi for each integer i.” is an intended use type limitation.  A 
Regarding claim 11; Claim 11 recites the limitation a privacy-preserving analysis device to decrypt the ciphertext cti for each integer i, the ciphertext cti being generated by the encryption device, using a decryption algorithm in a cryptography which can calculate inner product of information being set in a ciphertext and information being set in a user secret key, so as to generate decryption data Di, and to subtract the sum z included in the decryption key dk generated by the decryption key generation device, from a sum of the decryption data Di for each integer i, thereby calculating a sum of inner product of the information xi and the information y for each integer i.” The aforementioned limitation includes conditional or optional claim language. Claim scope is not limited by claim language that suggests or makes optional but does not require the steps to be performed, or by claim language that does not limit a claim to a particular structure (See MPEP 2111.04 [R-10.2019]). Accordingly, the limitation(s) are merely capable of performing the recited or desired functions of so as to generate decryption data Di, and to subtract the sum z included in the decryption key dk generated by the decryption key generation device, from a sum of the decryption data Di for each integer i, thereby calculating a sum of inner product of the information xi and the information y for each integer i”.  Under the broadest reasonable interpretation, a system (or apparatus or product) claim with conditional or optional claim limitations that include structure that performs a function, which only needs to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (U.S Patent Application Publication 9413531 B2) in view of Suzuki et al. (J.P. Patent Application Publication 2016114901A), and further in view of Nishioka (J.P. Application Publication 2011150006A).
Regarding claim 10, Takashima et al. teaches a privacy-preserving analysis device comprising: processing circuitry to acquire, a ciphertext cti (Column 18 line 20-24 ““with the communication device, the ciphertext acquisition part 312 acquires the ciphertext ct.sub.Γ:=(Γ, c.sub.0, c.sub.t, c.sub.d+1) transmitted by the encryption device 200, via the network.””);
to acquire a decryption key dk generated with using a decryption token dtk and a user secret key ski, the decryption token dtk including the vector ui for each integer i, the user secret key ski  (Column 18 line 13-17 “with the communication device, the decryption key acquisition part 311 acquires the decryption key sk.sub.S:=(S, k*.sub.0.sup.(τ,κ,.Math.), k*.sub.1.sup.(τ,κ,.Math.), . . . , k*.sub.L.sup.(τ,κ,.Math.)) distributed by the key generation device 100, via the network The decryption key acquisition part 311 also acquires the public parameters pk generated by the key generation device 100.” column 7 line 1-4 “The KeyGen algorithm is an algorithm that takes as input an access structure S, the public parameters pk, and the master key sk, and outputs a decryption key sk.sub.S” column 51line 24 “master secret key sk”).
However Takashima et al. fails to teach , for each integer i of i = 1 ..., n concerning an integer n of 1 or more, a ciphertext cti encrypted from a sum mj of an encryption token etki, being a vector ui, and information xi
In the same field of endeavor, Suzuki et al teaches for each integer i of i = 1 ..., n concerning an integer n of 1 or more, a ciphertext cti encrypted from a sum mj of an encryption token etki, being a vector ui, and information xi (Description embodiment para [3] “The encryption device 3 performs encryption Enc on the plaintext m and the attribute vector x .sup..fwdarw. using the master public key (public parameter) mpk to create a ciphertext cx .sub..fwdarw.”);
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the teaching of Takashima et al. to include that the ciphertext cti is encrypted using an encryption token etki, being a vector ui, and information xi of Suzuki et al. One of ordinary skill in the art would have been motivated to make such a 
However Takashima et el. in  view of Suzuki et al. fail to teach to decrypt the ciphertext cti for each integer i, using a decryption algorithm in a cryptography which can calculate inner product of information being set in a ciphertext and information being set in a user secret key, so as to generate decryption data Di, and to subtract the sum z included in the decryption key dk from a sum of the decryption data Di for each integer i, thereby calculating a sum of inner product of the information xi and the information yi for each integer I.
In the same field of endeavor, Nishioka teaches to decrypt the ciphertext cti for each integer i, using a decryption algorithm in a cryptography which can calculate inner product of information being set in a ciphertext and information being set in a user secret key, so as to generate decryption data Di, and to subtract the sum z included in the decryption key dk from a sum of the decryption data Di for each integer i, thereby calculating a sum of inner product of the information xi and the information yi for each integer I (Para [14- 17] “The decryption unit 122 decrypts the ciphertext C by the following process.”, “First, the decryption processing unit 126 of the decryption unit 122 uses the u .sub.1 and u .sub.2 included in the ciphertext C and the trapdoors π .sub.1 .sup.−1 and π .sub.2 .sup.−2 included in the secret key SK to obtain an equation.”, Para [17] “For question (u, x), if u ≠ π .sub.i (σ .sub.i ), f .sub.i .sup.σ ′ (x) is returned. However, if σ ′ = π .sub.i .sup.−1 (u), u = π .sub.i (σ .sub.i ).”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified teaching of Takashima et al. to include the decryption of the ciphertext of Nishioka. One of ordinary skill in the art would have been 
Regarding claims 11-13, claims 11-13 are rejected under the same rational as claim 10. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. US 7724906B2 (Decryption apparatus and decryption method)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-40635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/L.L.N./Examiner, Art Unit 2437    

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437